DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election of Invention I, drawn to a method for detecting or screening for reduced or impaired cranial nerve function or conduction in a subject linked to multiple sclerosis of claims 2-18 and 20 in the reply filed on 2/10/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 19 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-18 and 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 2, the claim language “detecting and quantitively monitoring a process related to multiple sclerosis” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites the function of detecting and quantitively monitoring a process related to multiple sclerosis, but the specification fails to sufficiently identify how the detection occurs and/or how to quantitively monitor the process that is related to multiple sclerosis.  All the claim recites is that the detection and the monitoring occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function 
For claim 10, the claim language “detecting, diagnosing or screening for increased intracranial pressure linked to multiple sclerosis” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites the function of detecting, diagnosing or screening for increased intracranial pressure linked to multiple sclerosis, but the specification fails to sufficiently identify how to detect, diagnose, or screen for multiple sclerosis with increased intracranial pressure.  All the claim recites is that the detection/diagnosis, or screening occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 17, the claim language “detecting, diagnosing, monitoring progression of or screening for a disease or condition featuring increased intracranial pressure” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites the function of detecting, diagnosing, monitoring progression of or screening for a disease or condition featuring increased intracranial pressure, but the specification fails to sufficiently identify how to detect, diagnose, or screen for increased intracranial pressure.  All the claim recites is that the detection/diagnosis, or screening occurs.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 20, the claim language “detecting and quantitively monitoring a process related to multiple sclerosis” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites the could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 3-9, 11-16, and 18 fail to cure the deficiencies of independent claim(s)  2, 10, and 17, thus claim(s) 2-18 and 20 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-18 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 2, the claim terms “eye movement” (line 4) and “eye movement” (line 5) and “eye movement” (line 6) and “eye movement” (lines 6-7) and “eye movement” (lines 9-10) are ambiguous.  It is unclear whether these all refer to the same eye movement or different eye movements.  The claim is examined under the former interpretation.
For claim 2, the claim terms “baseline eye movement” (lines 7-8) and “baseline eye movement” (line 11) are ambiguous.  It is unclear whether these refer to the same eye movement or different eye movements.  The claim is examined under the former interpretation.
For claim 2, the claim term “significantly different” (line 10) is ambiguous.  It is unclear what is “significantly” different.  The claim is examined as just meaning “different.”
For claim 4, the claim language “wherein at least about 100,000 samples of eye position are obtained” is ambiguous.  Claim 4 is a method claim, but this limitation is not recited as an active method step.  The claim is examined as meaning obtaining at least 100,000 samples of eye position.
For claim 4, the claim language “about 100,000 samples” is ambiguous.  How many samples is “about” 100,000?  The claim is examined as meaning just 100,000.
For claim 6, the claim language “about 30 to about 500 seconds” are ambiguous.  It is unclear how many seconds is “about” 30 to “about” 500 seconds.  The claim is examined as meaning just 30 to 500 seconds.
For claim 7, it is unclear whether the terms in the parentheticals are required by the claim or whether they are exemplary of limitations in the claim.  The claim is examined under the former interpretation.
For claim 8, the claim language “substantially resembling boxes” (line 3) is ambiguous.  It is unclear what is “substantially” resembling boxes.  The claim is examined just as meaning resembling boxes.
For claim 9, the claim term “substantially different” (line 3) is ambiguous.  It is unclear what is “substantially” different.  The claim is examined as just meaning different.
For claim 10, the claim terms “eye movement” (line 4) and “eye movement” (line 5) and “eye movement” (line 6) and “eye movement” (lines 6-7) and “eye movement” (lines 9-10) are ambiguous.  It 
For claim 10, the claim terms “baseline eye movement” (lines 7-8) and “baseline eye movement” (line 11) are ambiguous.  It is unclear whether these refer to the same eye movement or different eye movements.  The claim is examined under the former interpretation.
For claim 10, the claim term “significantly different” (line 10) is ambiguous.  It is unclear what is “significantly” different.  The claim is examined as just meaning “different.”
For claim 11, the claim language “wherein at least about 100,000 samples of eye position are obtained” is ambiguous.  Claim 4 is a method claim, but this limitation is not recited as an active method step.  The claim is examined as meaning obtaining at least 100,000 samples of eye position.
For claim 11, the claim language “about 100,000 samples” is ambiguous.  How many samples is “about” 100,000?  The claim is examined as meaning just 100,000.
For claim 13, the claim language “about 30 to about 500 seconds” are ambiguous.  It is unclear how many seconds is “about” 30 to “about” 500 seconds.  The claim is examined as meaning just 30 to 500 seconds.
For claim 14, it is unclear whether the terms in the parentheticals are required by the claim or whether they are exemplary of limitations in the claim.  The claim is examined under the former interpretation.
For claim 15, the claim language “substantially resembling boxes” (line 3) is ambiguous.  It is unclear what is “substantially” resembling boxes.  The claim is examined just as meaning resembling boxes.
For claim 16, the claim term “significantly different” (line 3) is ambiguous.  It is unclear what is “significantly” different.  The claim is examined as just meaning different.
For claim 17, the claim terms “eye movement” (line 5) and “eye movement” (line 6) and “eye movement” (line 7) and “eye movement” (lines 7-8) and “eye movement” (lines 10-11) are ambiguous.  It is unclear whether these all refer to the same eye movement or different eye movements.  The claim is examined under the former interpretation.
For claim 17, the claim terms “baseline eye movement” (lines 8-9) and “baseline eye movement” (line 12) are ambiguous.  It is unclear whether these refer to the same eye movement or different eye movements.  The claim is examined under the former interpretation.
For claim 17, the claim term “significantly different” (line 11) is ambiguous.  It is unclear what is “significantly” different.  The claim is examined as just meaning “different.”
For claim 17, the claim term “The method” (line 1) lacks antecedent basis.  The claim is examined as being a method.
For claim 20, the claim terms “eye movement” (line 5) and “eye movement” (line 7) and “eye movement” (line 9) and “eye movement” (line 10) and “eye movement” (lines 12-13) are ambiguous.  It is unclear whether these all refer to the same eye movement or different eye movements.  The claim is examined under the former interpretation.
For claim 20, the claim terms “baseline eye movement” (lines 10-11) and “baseline eye movement” (line 14) are ambiguous.  It is unclear whether these refer to the same eye movement or different eye movements.  The claim is examined under the former interpretation.
For claim 20, the claim term “significantly different” (line 13) is ambiguous.  It is unclear what is “significantly” different.  The claim is examined as just meaning “different.”
Dependent claim(s) 3-9, 11-16, and 18 fail to cure the ambiguity of independent claim(s) 1, 10, and 17, thus claim(s) 2-18 and 20 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim(s) 2-18 and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 2 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 2 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “tracking eye movement of the subject,” “analyzing eye movement of the subject,” “comparing eye movement of the subject to eye movement of a control or the subject’s own baseline eye movement,” identifying the subject as having eye movement significantly different from the control or the subject’s own baseline eye movement,” and “detecting and quantitively monitoring a process related to multiple sclerosis.”  This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology, effect of a particular treatment or prophylaxis, a particular machine or manufacture that is integrated, or transformation/reduction of a particular article to a different state or thing as a result of this claimed subject matter.  As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  That is, there are no additional elements to the claim.  Thus, the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 2 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Independent claim(s) 10, 17, and 20 fail to recite patent-eligible subject matter for similar, if not the exact same, reasoning as that of independent claim 2.  Independent claim 20 differs in that it recites a “non-transitory computer-readable medium having instructions stored thereon for assessing a subject,” however such an element is not significantly more in view of Alice v. CLS.  Dependent claim(s) 3-9, 11-16, and 18 fail to cure the deficiencies of independent claim(s) 1, 10, and 17 by merely reciting additional abstract ideas and/or additional limitations on abstract ideas already recited.  Thus, claim(s) 2-18 and 20 is/are rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2, 5-6, 10, 12-13, 17-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2010/0238405 to Newman et al. (hereinafter “Newman”).
For claim 2, Newman discloses a method for detecting or screening for reduced or impaired cranial nerve function or conduction in a subject linked to multiple sclerosis (Abstract), comprising:
tracking eye movement of the subject (1110) (Fig. 11) (i.e., via 120 and/or 134) (Fig. 2);

comparing eye movement of the subject to eye movement of a control or the subject’s own baseline eye movement (1115) (Fig. 11);
identifying the subject as having eye movement significantly different from the control or the subject’s own baseline eye movement (see “NO” in Fig. 11 after 1115); and
detecting and quantitively monitoring a process related to multiple sclerosis (1125 and/or 1130) (Fig. 11) (also see para [0053], [0076], [0126], [0156], [0159], and/or [0189]).
For claim 5, Newman further discloses wherein eye movement is tracked in response to a visual stimulus (i.e., via 130) (para [0092]).
For claim 6, Newman further discloses wherein eye movement is tracked for a period of from about 30 to about 500 seconds (para [0010], [0054], and/or [0164]).
For claim 10, Newman discloses a method for detecting, diagnosing or screening for increased intracranial pressure linked to multiple sclerosis (Abstract) (also see para [0008]), comprising:
tracking eye movement of the subject (1110) (Fig. 11) (i.e., via 120 and/or 134) (Fig. 2);
analyzing eye movement of the subject (1110 and/or 1115) (Fig. 11) (para [0129]-[0130]);
comparing eye movement of the subject to eye movement of a control or the subject’s own baseline eye movement (1115) (Fig. 11);
identifying the subject as having eye movement significantly different from the control or the subject’s own baseline eye movement (see “NO” in Fig. 11 after 1115).
For claim 12, Newman further discloses wherein eye movement is tracked in response to a visual stimulus (i.e., via 130) (para [0092]).
For claim 13, Newman further discloses wherein eye movement is tracked for a period of from about 30 to about 500 seconds (para [0010], [0054], and/or [0164]).
For claim 17, Newman discloses a method for detecting, diagnosing, monitoring procession of or screening for a disease or condition featuring increased intracranial pressure (Abstract) (also see para [0008]) comprising:
tracking eye movement of the subject (1110) (Fig. 11) (i.e., via 120 and/or 134) (Fig. 2);
analyzing eye movement of the subject (1110 and/or 1115) (Fig. 11) (para [0129]-[0130]);
comparing eye movement of the subject to eye movement of a control or the subject’s own baseline eye movement (1115) (Fig. 11);
identifying the subject as having eye movement significantly different from the control or the subject’s own baseline eye movement (see “NO” in Fig. 11 after 1115).
For claim 18, Newman further discloses wherein the disease or condition featuring increased intracranial pressure is selected from the group consisting of multiple sclerosis, trauma, a cerebrovascular accident (CVA), an aneurysm, a vascular lesion, a tumor, an infectious process, an inflammatory disease, a disruption of venous drainage, a pseudotumor, hydrocephalus or idiopathic (Abstract) (also see para [0008]).
For claim 20, Newman discloses a non-transitory computer-readable medium having instructions stored thereon for assessing a subject (i.e., 116 that communicates with 112) (Fig. 2) (para [0089]), the instruction when executed by a hardware processor performing the following:
receiving data pertaining to eye movement of the subject (1110) (Fig. 11) (i.e., via 120 and/or 134) (Fig. 2);
analyzing the eye movement data of the subject (1110 and/or 1115) (Fig. 11) (para [0129]-[0130]);
comparing eye movement data of the subject to eye movement data of a control or the subject’s own baseline eye movement data (1115) (Fig. 11);

detecting and quantitively monitoring a process related to multiple sclerosis (1125 and/or 1130) (Fig. 11) (also see para [0053], [0076], [0126], [0156], [0159], and/or [0189]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman in view of U.S. Patent Application Publication No. 2012/0164618 to Kullok et al. (hereinafter “Kullok”).
For claim 3, Newman does not expressly disclose wherein the cranial nerve is selected from the group consisting of II, III, IV and VI.
However, Kullok teaches that cranial nerve IV and VI participate in control of eye movement (para [0038]).
.
Claim(s) 4 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman in view of U.S. Patent Application Publication No. 2002/0024633 to Kim et al. (hereinafter “Kim”).
For claim 4, Newman does not expressly disclose wherein at least about 100,000 samples of eye position are obtained.
However, Kim teaches obtaining samples for a first time period, then obtaining samples for a second time period, then obtaining samples for a third time period, and then the process can still then even continue to be repeated (para [0107]).
It would also have been obvious to a skilled artisan to optimize Newman wherein at least about 100,000 samples of eye position are obtained given that Kim recognizes that samples be obtained from time periods that can continue to be repeated resulting in multiple evaluations (see para [0107] of Kim). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  A skilled artisan would have been motivated to make this modification for the obvious advantage of obtaining a sufficient number of samples that is statistically significant for a diagnosis to be made with a requisite confidence.
For claim 11, Newman does not expressly disclose wherein at least about 100,000 samples of eye position are obtained.

It would also have been obvious to a skilled artisan to optimize Newman wherein at least about 100,000 samples of eye position are obtained given that Kim recognizes that samples be obtained from time periods that can continue to be repeated resulting in multiple evaluations (see para [0107] of Kim). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  A skilled artisan would have been motivated to make this modification for the obvious advantage of obtaining a sufficient number of samples that is statistically significant for a diagnosis to be made with a requisite confidence.
Claim(s) 7-8 and 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman in view of “Smooth Pursuit and Visual Scanpaths: Independence of Two Candidate Oculomotor Risk Markers for Schizophrenia,” by Beedie et al. (hereinafter “Beedie”).
For claim 7, Newman does not expressly disclose wherein comparing eye movement of the subject to a control is performed by generating and plotting pairs of (x, y) values representing two components of instantaneous angle of pupil reflection (horizontal, vertical) over a period of time.
However, Beedie teaches wherein comparing eye movement of the subject to a control is performed by generating and plotting pairs of (x, y) values representing two components of instantaneous angle of pupil reflection (horizontal, vertical) over a period of time (see Figs. 1 and 2 and the related description).
It would have been obvious to a skilled artisan to modify Newman wherein comparing eye movement of the subject to a control is performed by generating and plotting pairs of (x, y) values representing two components of instantaneous angle of pupil reflection (horizontal, vertical) over a 
For claim 8, Newman does not expressly disclose wherein comparing eye movement of the subject to a control is performed by generating figures substantially resembling boxes that reflect a trajectory traveled by a visual stimulation.
However, Beedie teaches wherein comparing eye movement of the subject to a control is performed by generating figures substantially resembling boxes that reflect a trajectory traveled by a visual stimulation (see Figs. 1 and 2 and the related description).
It would have been obvious to a skilled artisan to modify Newman wherein comparing eye movement of the subject to a control is performed by generating figures substantially resembling boxes that reflect a trajectory traveled by a visual stimulation, in view of the teachings of Beedie, for the obvious advantage of providing a visual representation of how tracking is occurring in the subject’s eyes in a format that is easy to digest for a practitioner.
For claim 14, Newman does not expressly disclose wherein comparing eye movement of the subject to a control is performed by generating and plotting pairs of (x, y) values representing two components of instantaneous angle of pupil reflection (horizontal, vertical) over a period of time.
However, Beedie teaches wherein comparing eye movement of the subject to a control is performed by generating and plotting pairs of (x, y) values representing two components of instantaneous angle of pupil reflection (horizontal, vertical) over a period of time (see Figs. 1 and 2 and the related description).
It would have been obvious to a skilled artisan to modify Newman wherein comparing eye movement of the subject to a control is performed by generating and plotting pairs of (x, y) values representing two components of instantaneous angle of pupil reflection (horizontal, vertical) over a 
For claim 15, Newman does not expressly disclose wherein comparing eye movement of the subject to a control is performed by generating figures substantially resembling boxes that reflect a trajectory traveled by a visual stimulation.
However, Beedie teaches wherein comparing eye movement of the subject to a control is performed by generating figures substantially resembling boxes that reflect a trajectory traveled by a visual stimulation (see Figs. 1 and 2 and the related description).
It would have been obvious to a skilled artisan to modify Newman wherein comparing eye movement of the subject to a control is performed by generating figures substantially resembling boxes that reflect a trajectory traveled by a visual stimulation, in view of the teachings of Beedie, for the obvious advantage of providing a visual representation of how tracking is occurring in the subject’s eyes in a format that is easy to digest for a practitioner.
Claim(s) 9 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman in view of U.S. Patent Application Publication No. 2010/0208205 to Tseng et al. (hereinafter “Tseng”).
For claim 9, Newman does not expressly disclose wherein identifying the subject as having eye movement significantly different from the control comprises identifying subjects having a z-score above 2.
However, Tseng teaches calculating z-scores for eye movements and determining when they were significantly different to match for two different groups, one that had PD and one that was a control group (para [0058]-[0060]).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  A skilled artisan would have been motivated to make this modification for the obvious advantage of providing a numerical and quantitative way to determine when eye movements were indicate of normal or non-normal cognitive attributes of the patient.
For claim 16, Newman does not expressly disclose wherein identifying the subject as having eye movement significantly different from the control comprises identifying subjects having a z-score above 2.
However, Tseng teaches calculating z-scores for eye movements and determining when they were significantly different to match for two different groups, one that had PD and one that was a control group (para [0058]-[0060]).
It would also have been obvious to a skilled artisan to optimize Newman wherein identifying the subject as having eye movement significantly different from the control comprises identifying subjects having a z-score above 2 given that Tseng recognizes that z-scores could be computed and vary based on the mean and standard deviation of the feature values (see para [0058]-[0060] of Tseng). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  A skilled artisan would have been motivated to make this modification for the obvious advantage of providing a numerical and quantitative way to determine when eye movements were indicate of normal or non-normal cognitive attributes of the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791